DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite receiving a user request and forwarding the user request to the first record system.  The claims are silent as to where the user request is originally received.  It is unclear whether the user request could be received at the first record system.  Therefore receiving the user request is indefinite.  If the user request is received at the first record system, it is unclear what it would mean to forward the user request from the first record system to the first record system.  Therefore forwarding the user request to the first record system is indefinite.
Claims 1 and 8 recite at least one data record.  It is unclear whether the at least one data record is among the data records being migrated.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite determining if a copy is still active and forwarding the user request to the first record system when the copy is still active.  However, it is unclear what, if anything, happens when the copy is not active.

Claims 2-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recite receiving a user request and forwarding the user request to the second record system.  The claims are silent as to where the user request is originally received.  It is unclear whether the user request could be received at the second record system.  Therefore receiving the user request is indefinite.  If the user request is received at the second record system, it is unclear what it would mean to forward the user request from the second record system to the second record system.  Therefore forwarding the user request to the second record system is indefinite.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach, during migration of records from a first record system to a second record system, determining if a record in the first record system associated with a user request is still active.
Chatterjee et al., US 8,010,485 B1, teaches determining, during migration of records from a first record system to a second record system, if a record in the second record system associated with a user request is active.
Blumenau et al., US 7,707,151 B1, teaches forwarding request to a first system during migration of records from the first system to a second system, but does not teach determining, during the migration, if a record on the first system is still active.
Holt et al., US 2012/0102286 A1, teaches forwarding requests during migration, but the requests are not record requests, which are quiesced during migration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159